DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-12 are presented for examination.
Terminal Disclaimer
2.	The terminal disclaimer filed on 8/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,579,755 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3. 	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent claim 1, resides, at least in part, in that closest prior art of Ganz et al. (US 2005/0113930) discloses in Par. [0042]-[0060]; and figs 6 and 10-11) except performing the steps of obtaining, creating, and creating at the same location; providing a semipermeable, resorbable membrane printed on top of the bone, image of the intended graft location and determining the dimensions of the graft by radiographing the patient, and using the dimensions to form a mathematical representation of the three dimensional model. Multiple images from various angles must be taken in order to determine the dimensions of three-dimensional graft. In regard to performing, at the same location, the steps of obtaining, creating a 3D digital model, and creating the bone graft; however, the prior art does not disclose or suggest, alone or in combination, a hood for enclosing said three-dimensional printer, wherein said hood is coupled to a medical grade high efficiency particulate air filter, and wherein sterile air is drawn into said hood via said high efficiency particulate air filter and removed via a surgical-type suction connection; wherein said three-dimensional printer prints said custom bone graft in a sterile environment by depositing said printing medium layer by layer on said sterile disposable print surface, wherein after printing a predetermined number of layers, said print surface is rotated or side-stepped before printing next set of said predetermined number of layers, wherein said rotation and side-stepping processes promote maximum vascular and neural growth within said created 30custom bone graft, and wherein said sterile custom bone graft is adapted for direct insertion at said intended graft location without additional sterilization procedure; in combination with the other elements and features of the claimed invention.
The allowability of the independent claim 7, resides, at least in part, in that closest prior art of Ganz et al. (US 2005/0113930) discloses in Par.[0042]-[0060]; and figs 6 and 10-11) except performing the steps of obtaining, creating, and creating at the same location; providing a semipermeable, resorbable membrane printed on top of the bone, image of the intended graft location and determining the dimensions of the graft by radiographing the patient, and using the dimensions to form a mathematical representation of the three dimensional model. Multiple images from various angles must be taken in order to determine the dimensions of three-dimensional graft. In regard to performing, at the same location, the steps of obtaining, creating a 3D digital model, and creating the bone graft; however, the prior art does not disclose or suggest, alone or in combination, hood via said high efficiency particulate air filter and removed via a surgical-type suction connection; wherein said three-dimensional printer prints said custom bone graft in a sterile environment by melting and depositing said solid rod layer by layer on said sterile disposable print surface by an extrusion deposition method, wherein after printing a predetermined number of layers, said print surface is rotated or side-stepped before printing next set of said predetermined number of layers, wherein said rotation and side-stepping processes promote maximum vascular and neural growth within said created custom bone graft, and wherein said sterile custom bone graft is adapted for direct insertion at said intended graft location without additional sterilization procedure; in combination with the other elements and features of the claimed invention.
As claims 2-6 and 8-12 are directly or indirectly dependent on claims 1 and 7, those claims are also allowable at least by virtue of their dependency. 
The terminal disclaimer filed on 08/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,579,755 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Apatsidis et al. (US 2010/0137990) discloses a porous substrate or implant for implantation into a human or animal body constructed from a structural material and having one or more regions which when implanted are subjected to a relatively lower mechanical loading
Long et al. (US 2005/009891) discloses manufacturing a bone graft substitute; a powder compaction process is utilized to generate a shaped product comprised of a bone material and in some embodiments a processing aid is utilized to facilitate compaction of the bone material and/or for release of the product from the die.
Abe et al. (US 2003/0042641) discloses an implant designing method to be applied to a body of bone which has a bone deficient portion, wherein the bone being substantially symmetric with respect to a plane of symmetry, includes generating three-dimensional data of the bone based on a plurality of pieces of tomographic data of the bone.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119